                 Case 1:20-cv-04474-PGG Document 13
                                                 12 Filed 10/09/20
                                                          10/08/20 Page 1 of 1


                                               Garson, Segal, Steinmetz, Fladgate LLP


Robert Garson ◊            Stephen Greenwald           Kevin Kehrli                         Tel: +1 (212) 380-3623
Michael Steinmetz * µ      John Lane µ                 Morgan Romagna                       Fax: +1 (347) 537-4540
Chris Fladgate °           Timothy Kendal ◊            Jacob Pargament
Thomas Segal ˆ             Ilan Ben Avraham Ñ          Maddie Brown

Additional Bar                                                                              Email: jep@gs2law.com
Memberships                µ Patent Bar
◊ England and Wales        ° Victoria (Australia)
ˆ Paris                    Ñ Israel
* New Jersey                Colorado




    Hon. Paul G. Gardephe                                                               October 8, 2020
    United States District Court
    Southern District of New York
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl Street
    New York, New York 10007

               Re:      LG Capital Funding, LLC v. E-Waste Systems, Inc. (20-cv-04474(PGG))
                        Request to Adjourn October 15, 2020 Initial Conference

    Dear Judge Gardephe:

             This firm represents LG Capital Funding, LLC (“Plaintiff”) in the above captioned action.
    I write to request an adjournment sine die of the Initial Conference scheduled for October, 2020 at
    11:00 a.m.

           On September 9, 2020, a Clerk’s Certificate of Default as to E-Waste Systems, Inc.
    (“Defendant”) was issued in this case due to Defendant’s failure to respond to Plaintiff’s
    complaint. Dkt. 11.

           Plaintiff intends to file an Order to Show Cause for default judgment and will do so
    promptly. As Defendant has not appeared or otherwise responded in this matter, consent was not
    given. Therefore, Plaintiff respectfully requests an adjournment sine die of the scheduled Initial
    Conference.
                                        Memo Endorsed: The October 15,
    Respectfully submitted,             2020 conference is adjourned sine die.
                                        Plaintiff is instructed to move for
    ___/s/________________              default by October 23, 2020.
    Kevin Kehrli




                                                        Dated: October 9, 2020
                            USA: 164 WEST 25TH STREET, 11TH FLOOR, NEW YORK, NY 10001
                                    UK:, 2 BEDFORD ROW, LONDON WC1R 4BU
                                               WWW.GS2LAW.COM
